\COO\]O'\Ul-LU)N>-‘

NNNNNNNNN»-*v-*)->->-l>_lr-»_a>_a)_a
OO\]O\Lh-BUJN'_‘O\SOO\]O\LI`ILUJN'_*O

Case 2217-cv-01328-RSL Document 9-1 Filed 10/19/18 Page 1 of 2

District Judge Robert S. Lasnik

UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON

 

 

 

 

AT SEATTLE

UNITED STATES OF AMERICA, ex rel. CASE NO. l7-CV-l328 RSL
SCEF, LLC, et al.,

Plaintif£ FILED UNDER SEAL

V P-RQPOSEB ORDER

ASTRAZENECA, INC., et al.,

Defendants.

ORDER

The States having declined to intervene in this action pursuant to the Washington
Medicaid Fraud False Claims Act, chap. 74.66 RCW and analogous co-plaintiff States’ False
Clairns Act, it is hereby ORDERED that:

l. This Order, the States’ Notice of Declination, and all other papers on file in this
action shall be unsealed;

2. The parties shall serve all pleadings and motions filed in this action, including
supporting memoranda, upon the States, as provided for in RCW 74.66.030 and analogous
State FCAS. The States may order any deposition transcripts and are entitled to intervene in

this action, for good cause, at any time;

[PRSPGSE~B] ORDER - l ATTORNEY GENERAL 0F
wAerNGToN

(17'cv'1328 RSL) Medicaid Fraud control Division

FILED UNDER SEAL P0 Box 40114

Olympia, WA 98504-0114
(360) 586-8888

\DOO\]O\UI-l>bJNr-\

[\.)l\)[\.)I\J!\)!\)l\.)l\)[\.))--‘)-11-‘»-1»--~»-1»--1-¢1--1)-a
OO\]O\(ll-BW[\)>~‘O\DOO\]O\LIIAUJN*_‘O

 

 

Case 2217-CV-01328-RSL DOCum€nt 9-1 Filed 10/19/18 Page 2 Of 2

4. The parties shall serve all Notices of Appeal upon the States;

5. All orders of this Court shall be sent to the States; and

6. Should Relators or Defendants propose that this action be dismissed, settled, or
otherwise discontinued, the Court Will provide the States With notice and an opportunity to
be heard before ruling or granting its approval.

7. In accordance With the Maryland False Health Claims Act, Md. Code Ann., Health
Gen, § 2-604(a)(7), the State of Maryland having declined to intervene in this matter, all

claims asserted on behalf of Maryland are dismissed without prejudice
DATED this igq' day of N N- ,2018.

M§M

ROBERT S. LASNIK
United States District Judge

Presented by:

ROBERT FERGUSON
Washington Attorney General

/s/ Carrie L. Bashaw

CARRIE L. BASHAW, WSBA #20253
Senior Counsel

Washington Attorney General’s Offlce
Medicaid Fraud Control Division

P.O. Box 40114

Olympia, WA 98504-0114

Telephone: (36()) 586-8888
Facsimile: (360) 586-8877

Email: CarrieB§E:£!atu.Wa.gov

[P-P.QBQSEDJ ORDER - 2 ATTORNEY GENERAL oF
wAsHINGToN

(17'cv'1328 RSL) Medicaid Fraud control Division

FILED UNDER SEAL Po Box 40114

Oly'mpia, WA 98504-0114
(360) 586-8888

